Exhibit 10.18

 

EXECUTION COPY

 

BRODER BROS., CO.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made as of February 15, 2005,
between Broder Bros., Co., a Michigan corporation (the “Company”), and Mark
Barrocas (“Executive”), and amends and restates that certain Employment
Agreement, dated as of December 22, 2003, between the Company and Executive (the
“Original Agreement”) in its entirety.

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Employment. The Company shall employ Executive, and Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on the date hereof and ending as provided in
paragraph 4 hereof (the “Employment Period”).

 

2. Position and Duties.

 

(a) During the Employment Period, Executive shall serve as the President of the
Company and shall have the normal duties, responsibilities, functions and
authority of the President of the Company, subject to the power and authority of
the Company’s Board of Directors (the “Board”) to expand or limit such duties,
responsibilities, functions and authority and to overrule actions of officers of
the Company. During the Employment Period, Executive shall render such
administrative, financial and other executive and managerial services to the
Company and its Subsidiaries which are consistent with Executive’s position as
the Board may from time to time direct.

 

(b) Executive shall report to the Board and Executive shall devote his best
efforts and his full business time and attention (except for permitted vacation
periods and reasonable periods of illness or other incapacity) to the business
and affairs of the Company and its Subsidiaries. Executive shall perform his
duties, responsibilities and functions to the Company and its Subsidiaries
hereunder to the best of his abilities in a diligent, trustworthy, professional
and efficient manner and shall comply with the Company’s and its Subsidiaries’
policies and procedures in all material respects. In performing his duties and
exercising his authority under the Agreement, Executive shall support and
implement the business and strategic plans approved from time to time by the
Board and shall support and cooperate with the Company’s and its Subsidiaries’
efforts to expand their businesses and operate profitably and in conformity with
the business and strategic plans approved by the Board. So long as Executive is
employed by the Company, Executive shall not, without the prior written consent
of the Board, perform other services for compensation. Unless otherwise agreed
by Executive, Executive’s place of work shall be in the greater Philadelphia,
Pennsylvania metropolitan area, except for travel reasonably required for
Company business.



--------------------------------------------------------------------------------

(c) For purposes of this Agreement, “Subsidiaries” shall mean any corporation or
other entity of which the securities or other ownership interests having the
voting power to elect a majority of the board of directors or other governing
body are, at the time of determination, owned by the Company, directly or
through one of more Subsidiaries.

 

3. Compensation and Benefits.

 

(a) Commencing on February 7, 2005 and throughout the Employment Period,
Executive’s base salary shall be $275,000 per annum and shall be subject to the
review by the Board on an annual basis commencing January 1, 2006 (as adjusted
from time to time, the “Base Salary”), which salary shall be payable by the
Company in regular installments in accordance with the Company’s general payroll
practices (in effect from time to time). In addition, during the Employment
Period, Executive shall be entitled to participate in all of the Company’s
employee benefit programs for which senior executive employees of the Company
and its Subsidiaries are generally eligible.

 

(b) During the Employment Period, the Company shall reimburse Executive for all
reasonable business expenses incurred by him in the course of performing his
duties and responsibilities under this Agreement which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documentation of such expenses.

 

(c) In addition to the Base Salary, during each year during the Employment
Period beginning with the year ending December 31, 2005, Executive will
participate in a bonus plan to be approved by the Board, which plan will provide
Executive with an opportunity to earn an annual bonus of at least 55% of Base
Salary in each such year (the “Target Bonus”).

 

4. Term.

 

(a) The Employment Period (i) shall terminate upon Executive’s resignation (with
or without Good Reason, as defined below), death or Disability and (ii) may be
terminated by the Company at any time for Cause (as defined below) or without
Cause, provided that any such termination shall require the approval of the
Board.

 

(b) If the Employment Period is terminated (1) by the Company without Cause
(other than as a result of Executive’s Disability) or (2) upon Executive’s
resignation with Good Reason, Executive shall be entitled to: (i) his Base
Salary through the date of termination; (ii) payment for all accrued, but
unused, vacation days; (iii) payment of any annual bonus earned, but not yet
paid by the Company, with respect to a year ending prior to such termination;
(iv) a waiver of the costs of COBRA continuation coverage for one (1) year from
the date the Employment Period is terminated; and, (v) an amount equal to one
(1) year of Executive’s then current Base Salary payable in regular monthly
installments, in accordance with the Company’s normal payroll practices, over a
period of twelve (12) months commencing on the date the Employment Period is
terminated (the “Severance Period”), in each case if and only if Executive has
executed and delivered to the Company a general release substantially in the
form attached hereto as Exhibit I and only so long as Executive has not breached
the provisions of paragraphs

 

-2-



--------------------------------------------------------------------------------

5, 6 and 7 hereof. In addition, if Executive’s employment ceases under the
circumstances described in clauses (1) or (2) of this paragraph 4(b) after June
30th of any of any calendar year, Executive shall be entitled to a prorated
portion (based on the number of days elapsed in such year) of his Target Bonus
for that year.

 

(c) If the Employment Period is terminated (1) by the Company for Cause or (2)
by Executive’s resignation without Good Reason, Executive shall be entitled to
receive his Base Salary through the date of such termination.

 

(d) If the Employment Period is terminated due to Executive’s death or
Disability, Executive (or, if applicable, his estate or representative) shall be
entitled to: (i) his Base Salary through the date of termination; (ii) payment
for all accrued but unused vacation days; (iii) payment of any annual bonus
earned, but not yet paid by the Company, with respect to a year ending prior to
such termination; and, (iv) all benefits payable with respect to such death or
Disability under the Company’s welfare plans.

 

(e) Except as otherwise expressly provided herein, Executive shall not be
entitled to any other salary, bonuses, employee benefits or compensation from
the Company or its Subsidiaries after the termination of the Employment Period
and all of Executive’s rights to salary, bonuses, employee benefits and other
compensation hereunder which would have accrued or become payable after the
termination of the Employment Period (other than vested retirement benefits
accrued on or prior to the termination of the Employment Period, welfare benefit
claims incurred prior to such termination or other amounts owing hereunder as of
the date of such termination that have not yet been paid) shall cease upon such
termination, other than those expressly required under applicable law (such as
COBRA). Any period of COBRA premium waiver applicable under Section 4(b)(iv)
above shall count against the COBRA coverage period described in Section 29
U.S.C. §1162(2).

 

(f) The Company may offset any amounts Executive owes it or its Subsidiaries
against any amounts it or its Subsidiaries owes Executive hereunder.

 

(g) For purposes of this Agreement, “Cause” shall mean with respect to Executive
one or more of the following: (i) the commission of a felony or other crime
involving moral turpitude or the commission of any crime involving
misappropriation, embezzlement or fraud with respect to the Company or any of
its Subsidiaries or any of their customers or suppliers, (ii) conduct causing
the Company or any of its Subsidiaries substantial public disgrace or disrepute,
(iii) repeated failure to perform duties as reasonably directed by the Board,
which failure is not cured within 30 days after delivery of written notice from
the Company to Executive describing specifically the nature of such failures and
the action required to cure, (iv) any act or omission intentionally aiding or
abetting a competitor, supplier or customer of the Company or any of its
Subsidiaries to the material disadvantage or detriment of the Company and its
Subsidiaries, (v) gross negligence, willful misconduct or a material breach of
fiduciary duty with respect to the Company or any of its Subsidiaries, or (vi)
any material breach by Executive of this Agreement which is not cured to the
Board’s reasonable satisfaction within 15 days after written notice thereof to
Executive.

 

-3-



--------------------------------------------------------------------------------

(h) Executive will be “Disabled” only if, as a result of his incapacity due to
physical or mental illness, Executive is considered disabled under the Company’s
long-term disability insurance plans.

 

(i) For purposes of this Agreement, “Good Reason” shall mean if Executive
resigns from employment with the Company and its Subsidiaries as a result of one
or more of the following reasons: (i) the Company reduces the amount of the Base
Salary (as in effect on the date hereof and as the same may be increased from
time to time) or potential Target Bonus without Executive’s written consent,
other than a reduction in salary of no more than 10% of Executive’s then current
Base Salary done in connection with salary reductions affecting all members of
the Company’s executive management team, (ii) the Company substantially reduces
Executive’s authority or responsibilities without Executive’s written consent,
(iii) the Company changes Executive’s place of work to a location other than the
greater Philadelphia, Pennsylvania metropolitan area without Executive’s prior
consent, (iv) the Company assigns to Executive duties inconsistent with his
positions without Executive’s written consent, or (v) any other material breach
by the Company (or its successors) of this Agreement, in each case set forth
above which is not cured to Executive’s reasonable satisfaction within 15 days
after written notice thereof to the Company; provided that in each case written
notice of Executive’s resignation for Good Reason must be delivered to the
Company within 45 days after the occurrence of any such event in order for
Executive’s resignation with Good Reason to be effective hereunder.

 

5. Confidential Information.

 

(a) Executive acknowledges that the continued success of the Company and its
Subsidiaries and Affiliates, depends upon the use and protection of a large body
of confidential and proprietary information. All of such confidential and
proprietary information now existing or to be developed in the future will be
referred to in this Agreement as “Confidential Information.” Confidential
Information will be interpreted as broadly as possible to include all
information of any sort (whether merely remembered or embodied in a tangible or
intangible form) that is (i) related to the Company’s or its Subsidiaries’ or
Affiliates’ current or potential business and (ii) is not generally or publicly
known. Confidential Information includes, without specific limitation, the
information, observations and data obtained by him during the course of his
performance under this Agreement concerning the business and affairs of the
Company and its Subsidiaries and Affiliates, information concerning acquisition
opportunities in or reasonably related to the Company’s or its Subsidiaries’ or
Affiliates’ business or industry of which Executive becomes aware during the
Employment Period, the persons or entities that are current, former or
prospective suppliers or customers of any one or more of them during Executive’s
course of performance under this Agreement, as well as development, transition
and transformation plans, methodologies and methods of doing business,
strategic, marketing and expansion plans, including plans regarding planned and
potential sales, financial and business plans, employee lists and telephone
numbers, locations of sales representatives, new and existing programs and
services, prices and terms, customer service, integration processes,
requirements and costs of providing service, support and equipment. Therefore,
Executive agrees that he shall not disclose to any unauthorized person or use
for his own account any of such Confidential Information without the Board’s
prior written consent, unless and to the extent that any

 

-4-



--------------------------------------------------------------------------------

Confidential Information (i) becomes generally known to and available for use by
the public other than as a result of Executive’s acts or omissions to act or
(ii) is required to be disclosed pursuant to any applicable law or court order.
Executive agrees to deliver to the Company at the end of the Employment Period,
or at any other time the Company may request in writing, all memoranda, notes,
plans, records, reports and other documents (and copies thereof) relating to the
business of the Company or its Subsidiaries or Affiliates (including, without
limitation, all Confidential Information) that he may then possess or have under
his control.

 

(b) During the Employment Period, Executive shall not use or disclose any
confidential information or trade secrets, if any, of any former employers or
any other person to whom Executive has an obligation of confidentiality, and
shall not bring onto the premises of the Company or its Subsidiaries or
Affiliates any unpublished documents or any property belonging to any former
employer or any other person to whom Executive has an obligation of
confidentiality unless consented to in writing by the former employer or person.
Executive shall use in the performance of his duties only information that is
(i) generally known and used by persons with training and experience comparable
to Executive’s and that is (x) common knowledge in the industry or (y) is
otherwise legally in the public domain, (ii) otherwise provided or developed by
the Company or its Subsidiaries or Affiliates or (iii) in the case of materials,
property or information belonging to any former employer or other person to whom
Executive has an obligation of confidentiality, approved for such use in writing
by such former employer or person. If at any time during this employment with
the Company or any Subsidiary, Executive believes he is being asked to engage in
work that will, or will be likely to, jeopardize any confidentiality or other
obligations Executive may have to former employers, Executive shall immediately
advise the Board so that Executive’s duties can be modified appropriately.

 

(c) Executive represents and warrants to the Company that Executive took nothing
with him which belonged to any former employer when Executive left his prior
position and that Executive has nothing that contains any information which
belongs to any former employer. If at any time Executive discovers this is
incorrect, Executive shall promptly return any such materials to Executive’s
former employer. The Company does not want any such materials, and Executive
shall not be permitted to use or refer to any such materials in the performance
of Executive’s duties hereunder.

 

(d) Executive understands that the Company and its Subsidiaries and Affiliates
will receive from third parties confidential or proprietary information (“Third
Party Information”) subject to a duty on the Company’s and its Subsidiaries’ and
Affiliates’ part to maintain the confidentiality of such information and to use
it only for certain limited purposes. During the Employment Period and
thereafter, and without in any way limiting the provisions of paragraph 5(a)
above, Executive will hold Third Party Information in the strictest confidence
and will not disclose to anyone (other than personnel of the Company or its
Subsidiaries and Affiliates who need to know such information in connection with
their work for the Company or such Subsidiaries and Affiliates) or use, except
in connection with his work for the Company or its Subsidiaries and Affiliates,
Third Party Information unless expressly authorized by a member of the Board in
writing.

 

-5-



--------------------------------------------------------------------------------

6. Intellectual Property, Inventions and Patents. Executive acknowledges that
all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
confidential information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to the Company’s or any of its
Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive (whether above or jointly with others) while employed by the
Company and its Subsidiaries, whether before or after the date of this Agreement
(“Work Product”), belong to the Company or such Subsidiary. Executive shall
promptly disclose such Work Product to the Board and, at the Company’s expense,
perform all actions reasonably requested by the Board (whether during or after
the Employment Period) to establish and confirm such ownership (including,
without limitation, assignments, consents, powers of attorney and other
instruments).

 

7. Non-Compete, Non-Solicitation. (a) In further consideration of the
compensation to be paid to Executive hereunder, Executive acknowledges that
during the course of his employment with the Company and its Subsidiaries
(including its predecessors) he has and shall become familiar with the Company’s
trade secrets and with other Confidential Information concerning the Company and
its Subsidiaries and Affiliates and that his services have been and shall be of
special, unique and extraordinary value to the Company and its Subsidiaries and
Affiliates, and, therefore, Executive agrees that, during the Employment Period
and for one (1) year thereafter (the “Noncompete Period”), he shall not directly
or indirectly, either for himself or for any other person, partnership,
corporation, company or other entity, own any interest in, manage, control,
participate in, consult with, render services for, or in any other manner engage
in any business or enterprise within North America which sells and distributes,
on a wholesale basis, imprintable sportswear or accessories (any of the
foregoing, a “Competitive Activity”), except that in no case shall the foregoing
provision apply to activities performed in connection with the manufacturing or
retailing of imprintable sportswear or accessories. For purposes of this
Agreement, “participate” includes any direct or indirect interest in any
enterprise, whether as an officer, director, employee, partner, sole proprietor,
agent, representative, independent contractor, executive, franchisor,
franchisee, creditor, owner or otherwise; provided that the foregoing activities
shall not include the passive ownership (i.e., Executive does not directly or
indirectly participate in the business or management of the applicable entity)
of less than 2% of the stock of a publicly-held corporation whose stock is
traded on a national securities exchange. Executive agrees that the
aforementioned covenant is reasonable with respect to its duration, geographical
area and scope. In particular, Executive acknowledges and agrees that the
geographic scope of this restriction is necessary to protect the goodwill and
Confidential Information of the Company and its Subsidiaries.

 

(b) During the Noncompete Period, Executive shall not directly or indirectly
through another person or entity (i) induce or attempt to induce any employee of
the Company or any Subsidiary to leave the employ of the Company or such
Subsidiary, or in any way interfere with the relationship between the Company or
any Subsidiary and any employee thereof, except for general solicitations for
employment made to the public, (ii) hire any person who was an employee of the
Company or any Subsidiary at any time during the twelve (12) months preceding

 

-6-



--------------------------------------------------------------------------------

the hiring of such person, unless such person’s application was in response to
general solicitations made to the public and such person is being hired for a
non-executive level position, (iii) induce or attempt to induce any customer,
supplier, licensee, licensor, franchisee or other business relation of the
Company or any Subsidiary to cease doing business with the Company or such
Subsidiary, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
Subsidiary (including, without limitation, making any negative or disparaging
statements or communications about the Company or its Subsidiaries) or (iv)
distribute, on a wholesale basis, imprintable sportswear or accessories to any
customer of the Company or any Subsidiary, except that in no case shall the
foregoing provision apply to activities performed by Executive in connection
with the manufacturing or retailing of imprintable sportswear or accessories.

 

(c) If, at the time of enforcement of paragraph 5, 6 or 7, a court shall hold
that the duration, scope or area restrictions stated herein are unreasonable
under circumstances then existing, the parties agree that the maximum duration,
scope or area reasonable under such circumstances shall be substituted for the
stated duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive acknowledges that the restrictions contained in this
paragraph 7 are reasonable and that he has reviewed the provisions of this
Agreement with his legal counsel.

 

(d) In the event of the breach or a threatened breach by Executive of any of the
provisions of this paragraph 7, the Company would suffer irreparable harm, and
in addition and supplementary to other rights and remedies existing in its
favor, the Company shall be entitled to specific performance and/or injunctive
or other equitable relief from a court of competent jurisdiction in order to
enforce or prevent any violations of the provisions hereof (without posting a
bond or other security). In addition, in the event of an alleged breach or
violation by Executive of this paragraph 7, the Noncompete Period shall be
tolled until such breach or violation has been duly cured.

 

8. Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (ii) Executive is not a party to
or bound by any employment agreement, noncompete agreement or confidentiality
agreement with any other person or entity and (iii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
Executive hereby acknowledges and represents that he has consulted with
independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.

 

9. Survival. Paragraphs 4 through 24 (other than paragraphs 18 and 22) shall
survive and continue in full force in accordance with their terms
notwithstanding the termination of the Employment Period.

 

-7-



--------------------------------------------------------------------------------

10. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

 

Notices to Executive:

 

Mark Barrocas

141 Lodges Lane

Bala Cynwyd, PA 19004

 

Notices to the Company:

 

Broder Bros., Co.

45555 Port Street

Plymouth, MI 48170

Attention: Chief Financial Officer

 

With a copy to:

 

Kirkland & Ellis, LLP

333 Bush Street, 26th Floor

San Francisco, CA 94104

Attention: Jeffrey C. Hammes

                 David A. Breach

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

11. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

12. Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way,
including, without limitation, the Original Agreement.

 

-8-



--------------------------------------------------------------------------------

13. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

14. Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

15. Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the Company and any successor to the Company, including without
limitation any persons acquiring directly or indirectly all or substantially all
of the business or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor shall thereafter
be deemed the “Company” for the purposes of this Agreement). This Agreement will
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees and
legatees, but otherwise will not otherwise be assignable, transferable or
delegable by Executive. This Agreement is personal in nature and neither of the
parties hereto shall, without the consent of the other, assign, transfer or
delegate this Agreement or any rights or obligations hereunder except as
otherwise expressly provided in this Section 15.

 

16. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Michigan, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Michigan or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Michigan.

 

17. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause or, except as otherwise stated herein,
Executive’s right to terminate this Agreement for Good Reason) shall affect the
validity, binding effect or enforceability of this Agreement or be deemed to be
an implied waiver of any provision of this Agreement.

 

18. Insurance. The Company may, at its discretion, apply for and procure in its
own name and for its own benefit life and/or disability insurance on Executive
in any amount or amounts considered advisable. Executive agrees to cooperate in
any medical or other examination, supply any information and execute and deliver
any applications or other instruments in writing as may be reasonably necessary
to obtain and constitute such insurance.

 

19. Indemnification and Reimbursement of Payments on Behalf of Executive. The
Company and its respective Subsidiaries shall be entitled to deduct or withhold
from any amounts owing from the Company or any of its Subsidiaries to Executive
any federal, state, local or foreign withholding taxes, excise tax, or
employment taxes (“Taxes”) imposed with respect to

 

-9-



--------------------------------------------------------------------------------

Executive’s compensation or other payments from the Company or any of its
Subsidiaries or Executive’s ownership interest in the Company (including,
without limitation, wages, bonuses, dividends, the receipt or exercise of equity
options and/or the receipt or vesting of restricted equity). In the event the
Company or any of its Subsidiaries does not make such deductions or
withholdings, Executive shall indemnify the Company and its Subsidiaries for any
amounts paid with respect to any such Taxes, together (if such failure to
withhold was at the written direction of Executive) with any interest, penalties
and related expenses thereto.

 

20. Certain Other Tax Matters. Notwithstanding anything in this Agreement to the
contrary, if at any time it is determined (as hereafter provided) that any
payment or distribution by the Company to or for the benefit of Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise pursuant to or by reason of any other agreement,
policy, plan, program or arrangement, including without limitation any stock
option, stock issuance right or similar right, or the lapse or termination of
any restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”) (or any successor
provision thereto) by reason of being “contingent on a change in ownership or
control” of the Company, within the meaning of Section 280G of the Code (or any
successor provision thereto) or to any similar tax imposed by state or local
law, or any interest or penalties with respect to such excise tax (such tax or
taxes, together with any such interest and penalties, are hereafter collectively
referred to as the “Excise Tax”), then the Company shall attempt in good faith
to obtain those consents or approvals required by the Company’s shareholders
under Section 280G(b)(5) of the Code to prevent the applicable Payment from
being subject to an Excise Tax.

 

21. Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF
THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO
CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

22. Corporate Opportunity. During the Employment Period, Executive shall submit
to the Board all business, commercial and investment opportunities or offers
presented to Executive or of which Executive becomes aware which relate to the
business of distributing imprintable sportswear and accessories at any time
during the Employment Period (“Corporate Opportunities”). Unless approved by the
Board, Executive shall not accept or pursue, directly or indirectly, any
Corporate Opportunities on Executive’s own behalf.

 

23. Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall cooperate with the Company and its Subsidiaries in any internal
investigation or administrative, regulatory or judicial proceeding as reasonably
requested by the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may

 

-10-



--------------------------------------------------------------------------------

come into Executive’s possession, all at times and on schedules that are
reasonably consistent with Executive’s other permitted activities and
commitments). In the event the Company requires Executive’s cooperation in
accordance with this paragraph, the Company shall pay Executive a per diem
reasonably determined by the Board and reimburse Executive for reasonable
expenses incurred in connection therewith (including lodging and meals, upon
submission of receipts).

 

24. Directors’ and Officers’ Insurance. During the Employment Period and
thereafter, the Company agrees to maintain directors’ and officers’ insurance
covering Executive for so long as the Company maintains such insurance for the
benefit of any other director or officer (or any former director or officer) of
the Company.

 

*    *    *    *    *

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

BRODER BROS., CO.

By:

 

/s/    David J. Hollister

--------------------------------------------------------------------------------

Its:

 

Chief Financial Officer

--------------------------------------------------------------------------------

 

/s/    Mark Barrocas

--------------------------------------------------------------------------------

Mark Barrocas

 

 

-12-